     Case 2:20-cr-00579-SVW Document 130 Filed 03/08/21 Page 1 of 32 Page ID #:851



1       Ashwin J. Ram (SBN 227513)
2       aram@steptoe.com
        Michael A. Keough (SBN 327037)
3       mkeough@steptoe.com
4       Nicholas P. Silverman (pro hac vice)
        nsilverman@steptoe.com
5       STEPTOE & JOHNSON LLP
6       633 West Fifth Street, Suite 1900
        Los Angeles, CA 90071
7       Telephone: (213) 439-9400
8       Facsimile: (213) 439-9599
9      Counsel for Defendant Richard Ayvazyan
10
11                             UNITED STATES DISTRICT COURT

12                         CENTRAL DISTRICT OF CALIFORNIA

13                                               Case No. 20-cr-579 (SVW)
14      UNITED STATES OF AMERICA,
                                                 DEFENDANT RICHARD
15                        Plaintiff,             AYVAZYAN’S NOTICE OF
16                                               MOTION AND MOTION TO
                          v.                     SUPPRESS EVIDENCE FROM
17                                               PRETEXTUAL DETENTION AND
18      RICHARD AYVAZYAN,                        WARRANTLESS SEARCHES
        MARIETTA TERABELIAN,
19      ARTUR AYVAZYAN,                          Judge: Hon. Stephen V. Wilson
20      TAMARA DADYAN,                           Date: April 5, 2021
                                                 Time: 11:00 a.m.
21                       Defendants.
22
23
24
25
26
27
28
            NOTICE OF MOTION AND MOTION TO SUPPRESS –WARRANTLESS
                           DETENTION AND SEARCHES
     Case 2:20-cr-00579-SVW Document 130 Filed 03/08/21 Page 2 of 32 Page ID #:852



1         NOTICE OF MOTION AND MOTION TO SUPPRESS EVIDENCE FROM
2              PRETEXTUAL DETENTION AND WARRANTLESS SEARCHES
3      TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
4            PLEASE TAKE NOTICE that on Monday, April 5, 2021 or as soon thereafter as
5      this counsel may be heard in Courtroom 10A of this Court at 350 W. 1st Street, 10th
6      Floor, Los Angeles, CA 90012, Defendant Richard Ayvazyan (“Ayvazyan”), through
7      undersigned counsel, will move the Court to suppress all evidence obtained in
8      connection with the unlawful detention, interrogations, and searches of Ayvazyan at the
9      Miami International Airport on October 19-20, 2020, and the tainted fruits thereof.
10           This motion is based on this notice, the accompanying memorandum of points
11     and authorities, Declaration of Ashwin Ram, Declaration of Richard Ayvazyan, any
12     reply that Ayvazyan may make, such as other evidence and arguments as may be
13     presented at or prior to the hearing, and all records and files in this action.
14
15           Dated: March 8, 2021                      Respectfully submitted,

16                                                     STEPTOE & JOHNSON LLP
17
                                                       /s/ Ashwin J. Ram
18                                                     Ashwin J. Ram (SBN 227513)
19                                                     aram@steptoe.com
                                                       Michael A. Keough (SBN 327037)
20                                                     mkeough@steptoe.com
21                                                     Nicholas P. Silverman (pro hac vice)
                                                       nsilverman@steptoe.com
22                                                     STEPTOE & JOHNSON LLP
23                                                     633 West Fifth Street, Suite 1900
                                                       Los Angeles, CA 90071
24                                                     Telephone: (213) 439-9400
25                                                     Facsimile: (213) 439-9599

26                                                     Counsel for Defendant Richard Ayvazyan
27
28
            NOTICE OF MOTION AND MOTION TO SUPPRESS – WARRANTLESS
                           DETENTION AND SEARCHES
     Case 2:20-cr-00579-SVW Document 130 Filed 03/08/21 Page 3 of 32 Page ID #:853



1                                                TABLE OF CONTENTS
2      MEMORANDUM OF POINTS AND AUTHORITIES .................................................. 1
3      I.     PRELIMINARY STATEMENT ............................................................................ 1
4      II.    STATEMENT OF FACTS ..................................................................................... 3
5             A.       THE PPP LOAN INVESTIGATION .......................................................... 3
6             B.       THE MISUSE OF MULTIPLE TERRORISM TASK FORCES TO
                       INVESTIGATE PPP LOANS ...................................................................... 3
7
              C.       THE DETENTION, INTERROGATIONS, AND SEARCHES ................. 7
8
                         1.       Detention ......................................................................................... 7
9
                         2.       First Interview and Baggage Search................................................ 8
10
                         3.       Second Interview and Baggage Search ........................................... 9
11
                         4.       Electronic Media Search ............................................................... 10
12
                         5.       Third Interview .............................................................................. 11
13
       III.   ARGUMENT ........................................................................................................ 12
14
              A.       WARRANTLESS DETENTIONS AND SEARCHES ARE
15                     UNCONSTITUTIONAL UNLESS THE GOVERNMENT CAN
                       CARRY ITS BURDEN OF PROOF THAT AN EXCEPTION
16                     APPLIES .................................................................................................... 12
17            B.       NO EXCEPTION TO THE FOURTH AMENDMENT WARRANT
                       REQUIREMENT APPLIES TO THE WARRANTLESS
18                     DETENTION AND SEARCHES IN THIS CASE .................................... 12
19                       1.       The Border Search Exception Does Not Apply ............................ 13
20                                a.        The Scope of the Border Search Exception Does
                                            Not Extend to Pretextual Detention and
21                                          Warrantless Searches for General Law
                                            Enforcement Purposes......................................................... 15
22
                                  b.        The Warrantless Detention, Interrogations, and
23                                          Searches Were Unreasonable .............................................. 19
24                       2.       The Consent Exception Does Not Apply ...................................... 21
25            C.       THE DIRECT AND INDIRECT PRODUCTS OF THE
                       UNCONSTITUTIONAL DETENTION AND SEARCHES
26                     SHOULD BE SUPPRESSED .................................................................... 24
27     IV.    CONCLUSION ..................................................................................................... 24
28
                                        i
              NOTICE OF MOTION AND MOTION TO SUPPRESS –WARRANTLESS
                             DETENTION AND SEARCHES
     Case 2:20-cr-00579-SVW Document 130 Filed 03/08/21 Page 4 of 32 Page ID #:854



1
                                               TABLE OF AUTHORITIES
2
3                                                                                                                        Page(s)

4                                                                Cases
5      Adlerstein v. U.S. Customs & Border Prot.,
6         No. 19-cv-500, 2020 WL 5846600 (D. Ariz. Oct. 1, 2020) ................................ 16, 22

7      Arizona v. Gant,
          129 S. Ct. 1710 (2009) ............................................................................................... 19
8
9      Carroll v. United States,
         267 U.S. 132 (1925) ................................................................................................... 13
10
       Florida v. Jimeno,
11
          500 U.S. 248 (1991) ................................................................................................... 24
12
       Jones v. United States,
13        357 U.S. 493 (1958) ............................................................................................. 12, 13
14
       Katz v. United States,
15       389 U.S. 347 (1967) ................................................................................................... 12
16     Mincey v. Arizona,
17       437 U.S. 385 (1978) ............................................................................................. 12, 13
18     Perez Cruz v. Barr,
19        926 F.3d 1128 (9th Cir. 2019) ................................................................................... 16

20     Phillips v. U.S. Customs & Border Prot.,
          No. 19-cv-6338 (SVW), 2020 WL 4118010 (C.D. Cal. Mar. 9, 2020)......... 14, 20, 21
21
22     Riley v. California,
          573 U.S. 373 (2014) ....................................................................................... 12, 13, 14
23
       In re Search of [Redacted],
24         No. 2:20-mj-5282, Dkt. 1 (C.D. Cal. Nov. 3, 2020) .................................................. 25
25
       Silverthorne Lumber Co. v. United States,
26         251 U.S. 385 (1920) ................................................................................................... 24
27
28
                                        ii
              NOTICE OF MOTION AND MOTION TO SUPPRESS – WARRANTLESS
                             DETENTION AND SEARCHES
     Case 2:20-cr-00579-SVW Document 130 Filed 03/08/21 Page 5 of 32 Page ID #:855



1      Tabbaa v. Chertoff,
2        509 F.3d 89 (2d Cir. 2007)............................................................................. 20, 21, 22

3      United States v. Alfonso,
         759 F.2d 728 (9th Cir. 1985) ..................................................................................... 18
4
5      United States v. Barnett,
         935 F2d 178 (9th Cir. 1991) ...................................................................................... 16
6
       United States v. Bosse,
7
         898 F.2d 113 (9th Cir. 1990) ............................................................................... 23, 24
8
       United States v. Cano,
9        934 F.3d 1002 (9th Cir. 2019), petition for cert. filed ........................................ passim
10
       United States v. Carbajal,
11       956 F.2d 924 (9th Cir. 1992) ..................................................................................... 12
12     United States v. Chadwick,
13       433 U.S. 1 (1977) ....................................................................................................... 19
14     United States v. Chan-Jimenez,
         125 F.3d 1324 (9th Cir. 1997) ................................................................................... 21
15
16     United States v. Cotterman,
         709 F.3d 952 (2013) ............................................................................................. 14, 20
17
18     United States v. Diamond,
         471 F.2d 771 (9th Cir. 1973) ..................................................................................... 18
19
       United States v. Flores-Montano,
20       541 U.S. 149 (2004) ................................................................................................... 14
21
       United States v. Grey,
22       959 F.3d 1166 (9th Cir. 2020) ................................................................................... 17
23     United States v. Huguez-Ibarra,
24       954 F.2d 546 (9th Cir. 1992) ..................................................................................... 12
25     United States v. Johnson,
26       889 F.3d 1120 (9th Cir. 2018) ................................................................................... 17

27     United States v. Koshnevis,
         979 F.2d 691 (9th Cir. 1992) ..................................................................................... 16
28
                                                       iii
            NOTICE OF MOTION AND MOTION TO SUPPRESS – WARRANTLESS
                                   DETENTION AND SEARCHES
     Case 2:20-cr-00579-SVW Document 130 Filed 03/08/21 Page 6 of 32 Page ID #:856



1      United States v. Magdirila,
2        962 F.3d 1152 (9th Cir. 2020) ................................................................................... 16

3      United States v. Montoya de Hernandez,
         473 U.S. 531 (1985) ............................................................................................. 13, 20
4
5      United States v. Orozco,
         858 F.3d 1204 (9th Cir. 2017) ............................................................................. 16, 17
6
       United States v. Phillips,
7
         497 F.2d 1131 (9th Cir. 1974) ............................................................................. 23, 24
8
       United States v. Place,
9        462 U.S. 696 (1983) ................................................................................................... 12
10
       United States v. Reid,
11       226 F.3d 1020 (9th Cir. 2000) ............................................................................. 21, 22
12     United States v. Soto-Soto,
13       598 F.2d 545, 549 (9th Cir. 1979) ............................................................................. 18
14     United States v. Tsai,
         282 F.3d 690 (9th Cir. 2002) ..................................................................................... 13
15
16     Wong Sun v. United States,
         371 U.S. 471 (1963) ................................................................................................... 24
17
18                                                     Other Authorities

19     FBI, Joint Terrorism Task Forces,
         https://www.fbi.gov/investigate/terrorism/joint-terrorism-task-forces
20       (last visited Mar. 5, 2021) ............................................................................................ 5
21
       U.S. Customs & Border Protection, Advance Passenger Information
22        System, https://www.cbp.gov/travel/travel-industry-personnel/apis2
23        (last modified May 18, 2018) ...................................................................................... 4

24     U.S. Dep’t of Homeland Security, Privacy Impact Assessment: Advance
          Passenger Information System (Mar. 21, 2005), available at
25        https://www.dhs.gov/xlibrary/assets/privacy/privacy_pia_cbpapis.pdf ...................... 4
26
27
28
                                        iv
              NOTICE OF MOTION AND MOTION TO SUPPRESS – WARRANTLESS
                             DETENTION AND SEARCHES
     Case 2:20-cr-00579-SVW Document 130 Filed 03/08/21 Page 7 of 32 Page ID #:857



1      Written Testimony to House Committee on Homeland Security (May 3,
2        2017), available at https://www.dhs.gov/news/2017/05/03/written-
         testimony-cbp-ice-plcy-house-committee-homeland-security-task-
3        force-denying ........................................................................................................... 6, 7
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        v
              NOTICE OF MOTION AND MOTION TO SUPPRESS – WARRANTLESS
                             DETENTION AND SEARCHES
     Case 2:20-cr-00579-SVW Document 130 Filed 03/08/21 Page 8 of 32 Page ID #:858



1                     MEMORANDUM OF POINTS AND AUTHORITIES
2
             Defendant Richard Ayvazyan, through undersigned counsel, moves the Court to
3
       suppress all evidence obtained in connection with the unlawful detention,
4
       interrogations, and searches of Ayvazyan at the Miami International Airport on October
5
       19-20, 2020, and the tainted fruits thereof.
6
       I.    PRELIMINARY STATEMENT
7
             This case and motion arise out of the disturbing emerging practice of law
8
       enforcement agencies to direct border officers to use their border search authority to
9
       investigate alleged criminal conduct untethered from any border or national security
10
       concern. The result is an “anything goes” free-for-all when hapless subjects of a
11
       domestic criminal investigation happen to travel through an airport and are denied
12
       fundamental rights. In response, the Ninth Circuit has made clear:
13
             [B]order officials have no general authority to search for crime. This is true
14
             even if there is a possibility that such crimes may be perpetrated at the border
15
             in the future. So, for example, if U.S. officials reasonably suspect that a
16
             person who has presented himself at the border may be engaged in price
17
             fixing, they may not conduct a forensic search of his phone or laptop.
18
             Evidence of price fixing—texts or emails, for example—is not itself
19
             contraband whose importation is prohibited by law. Such emails may be
20
             evidence of a crime, but they are not contraband, and there is no law
21
             prohibiting the importation of mere evidence of crime.
22
       United States v. Cano, 934 F.3d 1002, 1017 (9th Cir. 2019), petition for cert. filed.
23
             Notwithstanding this clear admonition, the government here—knowing that the
24
       Fourth Amendment prohibited them from executing warrantless searches and
25
       seizures—deputized Customs and Border Protection (CBP) officials charged with
26
       protecting our borders from terrorists and national security threats and diverted their
27
       resources to the investigation of suspected PPP loan fraud. In the process, Richard
28
                                      1
            MOTION TO SUPPRESS –WARRANTLESS DETENTION AND SEARCHES
     Case 2:20-cr-00579-SVW Document 130 Filed 03/08/21 Page 9 of 32 Page ID #:859



1      Ayvazyan and his wife, Marietta Terabelian, both U.S. citizens, were detained by CBP
2      for over ten hours in the midst of on an afternoon flight connecting through Miami
3      International Airport. To make matters worse, Ayvazyan was refused representation by
4      counsel, isolated from his wife, interrogated at least three separate times, and searched
5      at least three separate times, including repeated baggage searches and cell phone
6      searches despite his initial refusals to allow the same.
7            This conduct was designed and intended to break Ayvazyan’s will against the
8      backdrop of the government’s attempt to exploit CBP’s solemn duties in order to
9      circumvent the Fourth Amendment and controlling case law. The government’s
10     repeated manipulation and deceit on this issue confirms its intent. For example, the
11     government lied over and over that the search was “random” or, even more insidiously,
12     was intended to dispel potential ties to terrorism. The objective evidence—emails,
13     telephone calls, and recordings—disproves both claims. There was also a cover up, as
14     the government lied on official forms and reports that the prolonged detention and
15     searches were conducted due to national security concerns and redacted other purposes
16     before producing the forms to the defense. The government reports even claimed that
17     the cell phone searches were conducted due to national security concerns because
18     Ayvazyan and Terabelian were traveling from a vacation resort in Turks & Caicos.
19     These lies were only discovered by the defense upon reviewing limited and specifically
20     negotiated-for internal emails of the FBI directing CBP to detain, interrogate, and
21     search the defendants in furtherance of their PPP loan fraud investigation, as well as
22     internal emails from CBP affirming their understanding of that purpose.
23           This motion focuses on the reason for that manipulation and deceit: recognition
24     that the Fourth Amendment prohibited the warrantless detention and searches the
25     government wished to conduct. Rather than accept that prohibition and utilize accepted
26     investigation avenues, the government chose to abuse the authority of CBP officers to
27     conduct searches related to protecting our country. Accordingly, the evidence obtained
28
                                    2
          MOTION TO SUPPRESS –WARRANTLESS DETENTION AND SEARCHES
 Case 2:20-cr-00579-SVW Document 130 Filed 03/08/21 Page 10 of 32 Page ID #:860



1    from the Miami International Airport detention, interrogations, and searches of
2    Ayvazyan, as well as the unconstitutional fruits of the same, must be suppressed.
3    II.     STATEMENT OF FACTS
4            A.    The PPP Loan Investigation
5
             Around July 2020, FBI Special Agent Justin Palmerton in Los Angeles allegedly
6
     received information that Richard Ayvazyan and his wife, Marietta Terabelian, had
7
     received the proceeds of a loan under the Paycheck Protection Program (PPP). Agent
8
     Palmerton and the Los Angeles FBI opened an investigation into Ayvazyan and
9
     Terabelian based on this tip and spent the following months investigating through the
10
     use of subpoenas, interviews, and other common law enforcement methods of gathering
11
     evidence. Based on the government’s partial production of Agent Palmerton’s
12
     correspondence with CBP, it appears that Agent Palmerton suspected that Ayvazyan
13
     and Terabelian had worked with others to submit loan applications and use the proceeds
14
     for personal expenses.
15
             B.    The Misuse of Multiple Terrorism Task Forces to Investigate PPP
16
                   Loans
17
             Agent Palmerton is a trained FBI Agent who understood that he cannot conduct
18
     warrantless searches of people he suspects of committing a crime. He also knew that
19
     CBP officers have broader authority to engage in warrantless searches in order to
20
     protect the United States from the smuggling of weapons, items subject to unpaid
21
     duties, and similar customs violations and national security concerns. Agent Palmerton
22
     knew that FBI Agents were not allowed to engage in such warrantless searches.
23
     Despite this knowledge and despite having no evidence of customs violations or
24
     national security concerns, Agent Palmerton placed an alert regarding Ayvazyan and
25
     Terabelian in the Advance Passenger Information System (“APIS”), a CBP database
26
     with:
27
28
                                     3
           MOTION TO SUPPRESS –WARRANTLESS DETENTION AND SEARCHES
 Case 2:20-cr-00579-SVW Document 130 Filed 03/08/21 Page 11 of 32 Page ID #:861



1           [t]he purpose … to identify those passengers who (1) may pose a risk to the
2           transportation industry, to other travelers and to the United States, (2) are
3           identified as or suspected of being a terrorist or having affiliations to terrorist
4           organizations, (3) have active warrants for criminal activity, (4) are
5           currently inadmissible, or have been previously deported from the United
6           States, or (5) are subject to other intelligence that may identify them as a
7           security risk.
8    U.S. Dep’t of Homeland Security, Privacy Impact Assessment: Advance Passenger
9    Information System at 14 (Mar. 21, 2005), available at
10   https://www.dhs.gov/xlibrary/assets/privacy/privacy_pia_cbpapis.pdf (“purpose” given
11   in response to “How Is the Information Used?” and accompanied by claim that the
12   information will also enable “immediate determinations as to a traveler’s security risk
13   and admissibility”); see also U.S. Customs & Border Protection, Advance Passenger
14   Information System, https://www.cbp.gov/travel/travel-industry-personnel/apis2 (last
15   modified May 18, 2018) (characterizing APIS’ function as “enhanc[ing] border
16   security”). APIS data is intended to be limited to the information “necessary for
17   [APIS]’s purposes,” and access to that data is intended to be “limited and confined only
18   to those entities that have a need for the data in the performance of official duties.”
19   Privacy Impact Assessment at 9-10. Agent Palmerton knew that his use of APIS was
20   not intended “to identify high risk passengers … who may pose a risk or threat to vessel
21   or aircraft safety or to national security” or to “enhance border security” in any sense of
22   those terms.
23          On October 16, 2020, Agent Palmerton received an automated “silent hit” from
24   APIS noting that Marietta Terabelian would be arriving in Miami on a flight from
25   Turks and Caicos—where she and Ayvazyan were on vacation—later that day. Ram
26   Decl. 1 Ex. 6 (DOJ_PROD_0000021400), at 4-5. Agent Palmerton responded by
27
     1
       All references to “Ram Decl.” refer to the Declaration of Ashwin Ram in Support of Motions to
28   Suppress and its accompanying exhibits filed concurrently with this motion.
                                   4
         MOTION TO SUPPRESS –WARRANTLESS DETENTION AND SEARCHES
 Case 2:20-cr-00579-SVW Document 130 Filed 03/08/21 Page 12 of 32 Page ID #:862



1    contacting the Joint Terrorism Task Force in Miami, an agency with the purpose of
2    serving as “our nation’s front line of defense against terrorism.” According to the FBI
3    website:
4           When it comes to investigating terrorism, [Joint Terrorism Task Forces] do
5           it all: chase down leads, gather evidence, make arrests, provide security for
6           special events, collect and share intelligence, and respond to threats and
7           incidents at a moment’s notice.
8    FBI, Joint Terrorism Task Forces, https://www.fbi.gov/investigate/terrorism/joint-
9    terrorism-task-forces (last visited Mar. 5, 2021). Agent Palmerton did not ask the Joint
10   Terrorism Task Force for assistance in investigating terrorism.
11          Instead of asking the Joint Terrorism Task Force for assistance in investigating
12   terrorism or submitting a written, formal request Agent Palmerton initiated an informal
13   telephone call with a Joint Terrorism Task Force Agent that the government has
14   declined to produce2 during which he appears to have orally communicated his desired
15   detention and search of Ayvazyan and Terabelian. Ram Decl. Ex. 6 at 4. Agent
16   Palmerton then wrote a follow-up email to the Joint Terrorism Task Force with
17   carefully framed information about his investigation into “a PPP fraud ring that has
18   fraudulently obtained PPP and SBA loans.” Id. Agent Palmerton asked the Joint
19   Terrorism Task Force to detain Terabelian in furtherance of that investigation even
20   though he conceded that the reason she was travelling to a Caribbean vacation
21   destination was “unknown.” Id.
22          The Joint Terrorism Task Force FBI Agent that spoke with Agent Palmerton
23   forwarded his “request for secondary” to investigate “a PPP related fraud.” Id. at 3.
24   This email went from the FBI side of the Joint Terrorism Task Force to the CBP side,
25
     2
26    The only reason Ayvazyan knows this key telephone call took place is a stray reference in Agent
     Palmerton’s email to the fact that he is providing this information “as requested” by the JTTF Agent
27   during a previous, unproduced conversation. Ram Decl. Ex. 6 at 4. If not for Agent Palmerton’s use
     of “as requested,” the key telephone call directing a pretextual border stop would have been
28   successfully buried despite discovery requests for such communications.
                                   5
         MOTION TO SUPPRESS –WARRANTLESS DETENTION AND SEARCHES
 Case 2:20-cr-00579-SVW Document 130 Filed 03/08/21 Page 13 of 32 Page ID #:863



1    specifically CBP officer Carlos Desouza. Neither the Joint Terrorism Task Force FBI
2    Agent nor CBP officer mentioned any concern regarding terrorism or national security.
3           The Joint Terrorism Task Force thereafter deputized the Customs and Border
4    Patrol to perform a secondary examination and search of Terabelian because she was an
5    FBI Los Angeles “subject of interest.” Ram Decl. Ex. 15 (DOJ_PROD_0000023587),
6    at 1. Officer Desouza drafted a CBP Person Query regarding the request. He noted that
7    although the matter would ultimately be handled by the Tactical Terrorism Response
8    Team, the “CATEGORY” was “FI: FINANCIAL.” Ram Decl. Ex. 16
9    (DOJ_PROD_0000023624), at 7; Ram Decl. Ex. 17 (DOJ_PROD_0000023563) (CBP
10   “Incident Topic”: “USCS/ FBI SUBJECTS OF INTEREST /FRAUD/FIS-D/IN-
11   BOUND/AA 2409/2 ARRESTS BY FBI”) (emphasis added).
12          Based on the request from the FBI and its Joint Terrorism Task Force, CBP
13   assigned the Tactical Terrorism Response Team to conduct the stop in furtherance of
14   the FBI Los Angeles PPP loan fraud investigation. Tactical Terrorism Response Teams
15   are “CBP Officers who are specially trained in counterterrorism response.” Dep’t of
16   Homeland Security, Written Testimony to House Committee on Homeland Security
17   (May 3, 2017), available at https://www.dhs.gov/news/2017/05/03/written-testimony-
18   cbp-ice-plcy-house-committee-homeland-security-task-force-denying. Tactical
19   Terrorism Response Team officers are intended to use “targeting and inspection to
20   mitigate possible threats” posed by “travelers suspected of having a nexus to terrorism.”
21   Id. When deputizing the Tactical Terrorism Response Team officers to detain,
22   interrogate, and search Ayvazyan and Terabelian, no one stated any concern, evidence,
23   or allegation related to terrorism or national security.
24          Over the ensuing 24 hours, the CBP Tactical Terrorism Response Team
25   exchanged several emails and at least 22 WhatsApp messages3 regarding their efforts to
26
     3
      WhatsApp is an online messaging application that facilitates, among other things, group discussions.
27   The government partially produced the message chain from CBP’s “Midnight Express” WhatsApp
28   group, but the production appears to be missing key portions of the officers’ communications during

                                   6
         MOTION TO SUPPRESS –WARRANTLESS DETENTION AND SEARCHES
 Case 2:20-cr-00579-SVW Document 130 Filed 03/08/21 Page 14 of 32 Page ID #:864



1    detain, interrogate, and search Ayvazyan and Terabelian in furtherance of Agent
2    Palmerton’s investigation. Not one of the emails or messages mentioned any concern,
3    evidence, or allegation that Ayvazyan or Terabelian posed a threat related to terrorism
4    or national security. As summarized at the conclusion of Ayvazyan’s interrogation:
5    “We’re just the people in Miami. Your case is out [of] L.A. … This was just
6    something we were asked to do” by the Los Angeles FBI. Ram Decl. Ex. 11
7    (DOJ_PROD_0000023814), at 1:44:38-1:45:40.
8           C.     The Detention, Interrogations, and Searches
9                  1.      Detention
10          Ayvazyan and Terabelian arrived at approximately 3:00 p.m. on October 19,
11   2020. Ayvazyan Decl. ¶ 4. They proceeded to the Customs area of the North Terminal,
12   where they stood in line. They moved to the front and underwent the routine
13   examination applied to international travelers including any routine questioning or
14   searches. Unbeknownst to Ayvazyan and Terabelian, when their passports were
15   scanned, it triggered a flag reading “1DAY Hit - Mandatory Referral ONE DAY PAU
16   CUSTOM.” Ram Decl. Ex. 7 (DOJ_PROD_0000002343), at 3. This flag, and not
17   anything observed by the customs officer during the routine examination, prompted a
18   CBP officer to detain Ayvazyan and Terabelian for further questioning in furtherance of
19
20
     the detention, interrogation, and search of Ayvazyan and Terabelian. Ram Decl. Ex. 4
21   (DOJ_PROD_0000023636). In particular, it focuses on Midnight Express chains from 4:45-7:05 p.m.
22   and 10:54 p.m.-2:23 a.m. Id. at 4-8. The 7:05 p.m. chain concludes with an interrogation-related
     question, id. at 6, and the 10:54 p.m. chain reveals an unproduced 10:53 p.m. message and a 10:54
23   p.m. message that appeared to result in a communication outside of this WhatsApp chain, id. at 5. The
     7:05 p.m.-10:54 p.m. gap and non-chain communications have not been produced. As another
24   example, a 4:54 p.m. message hints at a contemporaneous detention-related telephone call between the
     TTRT report drafter and the Joint Terrorism Task Force officer Desouza, who was responsible for
25   liaising in efforts to carry out the FBI’s requested detention, interrogation, and search of Ayvazyan
26   and Terabelian. Id. at 6 (in response to unproduced image re “L/o states to contact TFO Desouza,”
     officer Brewster states “@Kristian Mendoza is on the phone with Desouza [right now]”). That call
27   has not been produced. Based on the government’s pattern of deleting unfavorable evidence and
     attempting to bury the existence of key telephone calls, it is possible that there are additional
28   communications that have not been produced.
                                   7
         MOTION TO SUPPRESS –WARRANTLESS DETENTION AND SEARCHES
 Case 2:20-cr-00579-SVW Document 130 Filed 03/08/21 Page 15 of 32 Page ID #:865



1    the FBI investigation. Ayvazyan and Terabelian were told that they had been
2    “randomly selected” for additional screening. Ayvazyan Decl. ¶ 6. That was a lie.
3           A second officer led Ayvazyan and Terabelian to a waiting area and took their
4    passports. Within less than an hour of their arrival, Ayvazyan and Terabelian were
5    instructed that they could not use their cell phones and placed in an area that prohibited
6    phone calls. Ayvazyan Decl. ¶ 8.
7           As explained in greater detail in the concurrently-filed Motion to Suppress
8    Evidence Collected in Violation of the Fifth and Sixth Amendments, after being
9    detained, Ayvazyan asked several times whether he could speak with an attorney, and
10   each request was denied. Ayvazyan and Terabelian watched over a dozen other
11   passengers come and go. When they expressed concern about missing their flight
12   home—where their children were waiting—Ayvazyan and Terabelian were told that
13   CBP could hold them as long as they wanted and that they should stay seated.
14                 2.     First Interview and Baggage Search
15          At approximately 6:15-6:30 p.m., Officer Isaiah Smith brought Ayvazyan to an
16   interview room. Unbeknownst to Ayvazyan, Officer Smith chose one of the few
17   interview rooms purportedly without a camera for this interview.4 Officer Smith told
18   Ayvazyan that he had been randomly selected for secondary screening. Again, this was
19   a lie. Officer Smith instructed Ayvazyan to fill out a form with biographical
20   information. Officer Smith then proceeded to interview Ayvazyan.
21          Officer Smith’s interview of Ayvazyan took a long time and represents
22   approximately 40% of the narrative of the only CBP report of Ayvazyan’s detention,
23   interrogation, and search. As part of his interview, Officer Smith searched Ayvazyan’s
24   carry-on bag. Officer Smith’s search of Ayvazyan’s bag—the first search beyond
25
     4
26     As discussed in today’s Motion to Suppress Evidence Collected in Violation of the Fifth and Sixth
     Amendments, the government responded to Ayvazyan’s repeated requests for the recordings of him in
27   the room where he first requested counsel and of him during his subsequent interviews and searches
     by producing only the recording of the final, perfunctory interview. The government claims that all
28   other recordings have now been deleted or were not created in the first place.
                                   8
         MOTION TO SUPPRESS –WARRANTLESS DETENTION AND SEARCHES
 Case 2:20-cr-00579-SVW Document 130 Filed 03/08/21 Page 16 of 32 Page ID #:866



1    routine—did not result in any seizures or relevant evidence. Officer Smith asked
2    Ayvazyan to provide the passcodes to the phones in his bag, but Ayvazyan declined.
3    Officer Smith threatened to confiscate the phones and have a supervisor come to meet
4    Ayvazyan and confirm that the phones would be confiscated. Ayvazyan nonetheless
5    declined to provide any passcodes to the phones. Officer Smith returned Ayvazyan to
6    the waiting room and prohibited him from speaking to his wife.
7           To be clear, the purpose of Officer Smith’s interview of Ayvazyan was to gather
8    evidence for the PPP loan investigation. As Officer Desouza of the Joint Terrorism
9    Task Force reported to Agent Palmerton as early as 5:05 p.m., “Subject is still being
10   interviewed. I [will] share the information tomorrow.” Ram Decl. Ex. 15
11   (DOJ_PROD_0000023587), at 23. From the moment Ayvazyan and Terabelian were
12   stopped until they were arrested, CBP was acting in service of the FBI’s investigation.5
13                  3.     Second Interview and Baggage Search
14          Approximately 45-60 minutes later, Ayvazyan was interviewed again, this time
15   by Officer Ramirez. Officer Ramirez instructed Ayvazyan to identify his checked
16   luggage, and Ayvazyan complied. Officer Ramirez then searched Ayvazyan’s checked
17   luggage and carry-on bag without Ayvazyan’s consent. This search—the second search
18   beyond routine—resulted in the recovery of several credit cards belonging to Iuliia
19   Zhadko from Ayvazyan’s carry-on bag. Officer Ramirez’s interview of Ayvazyan
20   again took a long time and represents approximately 40% of the narrative of the lone
21   CBP report of Ayvazyan’s detention, interrogation, and search. But as with Officer
22   Smith’s interview, Officer Ramirez perplexing conducted this interview without a video
23   recording.
24
25
26
27   5
       CBP’s intent can be seen, for example, in their repeated interrogation into who paid for the trip to
     Turks and Caicos and what payment method they used, questions about a watch Terabelian purchased
28   three years ago, and recent purchase of a home.
                                   9
         MOTION TO SUPPRESS –WARRANTLESS DETENTION AND SEARCHES
 Case 2:20-cr-00579-SVW Document 130 Filed 03/08/21 Page 17 of 32 Page ID #:867



1                   4.      Electronic Media Search
2           After his baggage search, Officer Ramirez pressed Ayvazyan again for the
3    passcodes to the phones. When Ayvazyan requested a lawyer—his fourth such request,
4    see Motion to Suppress Evidence Collected in Violation of the Fifth and Sixth
5    Amendments—Officer Ramirez told Ayvazyan that he did not need a lawyer because
6    Officer Ramirez was just going to review the phones to ensure that Ayvazyan was not a
7    terrorist and that was “all a lawyer would tell you.” Officer Ramirez told Ayvazyan
8    that they would search to confirm Ayvazyan was not a terrorist or associated with
9    known terrorists, and then he could get on a plane home. Officer Ramirez’s lie worked.
10   Ayvazyan provided the passcodes and Officer Ramirez and others performed lengthy
11   searches of the cell phones using unknown methods targeted at obtaining purported
12   evidence of PPP loan fraud.
13          The officers wrote in their reports that these cell phone searches were conducted
14   “Due to [Ayvazyan] traveling from an area of interest, intelligence indicating the need
15   for increased vigilance and thorough in-depth inspections and interviews when
16   processing arriving travelers, and for purposes of national security.” Ram Decl. Ex. 7
17   (DOJ_PROD_0000002343), at 4.6 That report statement was plainly a lie. Ayvazyan
18   and Terabelian had traveled only to a Caribbean vacation destination, nowhere else.7
19   Nor had any intelligence indicated the need for “increased vigilance” or “thorough in-
20   depth inspections and interviews” except for Agent Palmerton’s request to investigate
21   suspected PPP loan fraud. Neither Agent Palmerton’s request nor anything else about
22   Ayvazyan or Terabelian required a cell phone search “for purposes of national
23   security.” That statement in the CBP report was intended to covered up the fact that the
24   6
       The same language is included in both reports. It bears noting that one of the authors was instructed
25   to “[m]ake sure to use the TTRT code when you … get that arrest report done.” Ram Decl. Ex. 4
     (DOJ_PROD_0000023636), at 3. It is unclear whether this instruction related to using this boilerplate
26   (but false) justification.
27   7
      Indeed, when the officer interviewing Terabelian reeled off a list of places of interest, he referenced
     Russia, “the Middle Eastern countries,” “the ‘Stans,” and Africa. He did not ask such pointed
28   questions about other vacation travel to the Caribbean.
                                   10
         MOTION TO SUPPRESS –WARRANTLESS DETENTION AND SEARCHES
 Case 2:20-cr-00579-SVW Document 130 Filed 03/08/21 Page 18 of 32 Page ID #:868



1    cell phone searches were actually conducted due to a request to exploit border officials’
2    authority in furtherance of a general law enforcement investigation.
3           Similarly, the CBP Electronic Media Report claims that the “Reason For Search”
4    was “National Security Concern [REDACTED].” Ram Decl. Ex. 18
5    (DOJ_PROD_0000023569), at 2. That too was a lie. As revealed by internal emails
6    and confirmed by the evidence CBP chose to seize, the cell phone searches had nothing
7    to do with any national security concern. Instead, it seems likely that the
8    [REDACTED] portion will reveal that the search was conducted in furtherance of
9    Agent Palmerton’s investigation. The government reports lied in order to obscure the
10   basis of their searches and cover up the fact that they were functioning purely as an arm
11   of the FBI investigation into alleged PPP loan fraud.
12                  5.     Third Interview
13          At approximately 11:00 p.m., Ayvazyan underwent a final “clean-up” interview
14   during which he answered approximately 35-45 questions. This minor interview,
15   representing approximately 20% of the narrative of the lone CBP report of Ayvazyan’s
16   detention, interrogation, and search was the only interview that CBP chose to record.8
17   At 3:00 a.m., twelve hours after he landed, Ayvazyan was arrested and charged with
18   offenses related to PPP loan fraud based the interrogation and searches. None of the
19   allegations related to customs offenses, terrorism, or national security. Approximately
20   two weeks later, the government executed a series of seven warrants based in part on
21   the evidence from Ayvazyan’s interrogation and searches at the Miami Airport.
22   Ayvazyan was thereafter charged in the instant indictment.
23
24
     8
       Before these interviews in enclosed interview rooms, Ayvazyan and Terabelian discussed their
25   detention with CBP officials and requested that they be represented by counsel. See Motion to
26   Suppress Evidence Collected in Violation of the Fifth and Sixth Amendments. These discussions
     were recorded by cameras in the secondary inspection area and Ayvazyan repeatedly requested that
27   they be produced in discovery. After Ayvazyan followed up these requests with a preservation
     inquiry, CBP chose to delete these recorded interactions. See id. There is therefore reason to doubt
28   CBP’s claims that Ayvazyan’s first and second interviews and all three searches were not recorded.
                                   11
         MOTION TO SUPPRESS –WARRANTLESS DETENTION AND SEARCHES
 Case 2:20-cr-00579-SVW Document 130 Filed 03/08/21 Page 19 of 32 Page ID #:869



1    III.   ARGUMENT
2           A.    Warrantless Detentions and Searches Are Unconstitutional Unless the
3                 Government Can Carry Its Burden of Proof that an Exception Applies

4           “The Fourth Amendment proscribes all unreasonable searches and seizures.”
5    Mincey v. Arizona, 437 U.S. 385, 390 (1978). “[I]t is a cardinal principle that ‘searches
6    conducted outside the judicial process, without prior approval by judge or magistrate,
7    are per se unreasonable under the Fourth Amendment—subject only to a few
8    specifically established and well-delineated exceptions.’” Id. (quoting Katz v. United
9    States, 389 U.S. 347, 357 (1967)) (unanimous); see also United States v. Place, 462
10   U.S. 696, 700-01 (1983) (search of bag contents requires warrant); Riley v. California,
11   573 U.S. 373 (2014) (smartphone search requires warrant). The government failed to
12   get a warrant in this case and its search is therefore presumed to be per se unreasonable
13   under the Fourth Amendment.
14          To rebut the presumption that its warrantless search was unreasonable, it is the
15   government’s burden to demonstrate that its search was blessed by a specifically
16   established and well-delineated exception. United States v. Huguez-Ibarra, 954 F.2d
17   546, 551 (9th Cir. 1992) (“The government has the burden of justifying the seizure
18   under one of a few specifically established exceptions to the warrant requirement.”);
19   United States v. Carbajal, 956 F.2d 924, 930 (9th Cir. 1992) (“The burden is on the
20   Government, moreover, to show the reasonableness of a warrantless search. … This
21   includes demonstrating that the search comes within one of the narrow exceptions to
22   the warrant requirement.”). The government cannot meet its burden in this case.
23          B.    No Exception to the Fourth Amendment Warrant Requirement
24                Applies to the Warrantless Detention and Searches in This Case
25          The exceptions to the Fourth Amendment warrant requirement are “jealously and
26   carefully drawn.” Jones v. United States, 357 U.S. 493, 499 (1958). “[T]he Fourth
27   Amendment reflects the view of those who wrote the Bill of Rights that the privacy of a
28   person’s … property may not be totally sacrificed in the name of maximum simplicity
                                               12
        MOTION TO SUPPRESS –WARRANTLESS DETENTION AND SEARCHES
 Case 2:20-cr-00579-SVW Document 130 Filed 03/08/21 Page 20 of 32 Page ID #:870



1    in enforcement of the criminal law.” Id. at 393. For this reason, “[w]arrants are
2    generally required ‘unless the exigencies of the situation make the needs of law
3    enforcement so compelling that the warrantless search is objectively reasonable under
4    the Fourth Amendment.’” United States v. Cano, 934 F.3d 1002, 1010 (9th Cir. 2019)
5    (quoting Mincey, 437 U.S. at 393-94).
6            Exceptions to the warrant requirement are subject to “important constraints” on
7    their application. Id. at 1011. Most importantly, where application of an exception
8    “would untether the rule from the justifications underlying the exception,” that
9    application falls outside of the scope and does not apply. See id. (quoting Riley, 573
10   U.S. at 386). Thus, application of the search warrant exceptions is constrained to those
11   applications that are consistent with their purpose. That constraint precludes the
12   application of any exception to the Fourth Amendment warrant requirement in this
13   case.
14                 1.    The Border Search Exception Does Not Apply
15           The border search exception to the Fourth Amendment allows the government to
16   conduct certain warrantless searches in order to prevent unlawful people and items from
17   entering the United States. “The authority to search at the border has always been
18   justified as necessary to prevent smuggling and to prevent prohibited articles from
19   entry, and to determine whether the individual presenting himself at the border is
20   entitled to come in.” United States v. Tsai, 282 F.3d 690, 699 (9th Cir. 2002) (Berzon,
21   J., concurring) (internal citations omitted); Carroll v. United States, 267 U.S. 132, 154
22   (1925) (citing statutes passed by the First, Second, and Fourth Congresses permitting a
23   warrantless border search of a traveler to “identify himself as entitled to come in, and
24   his belongings as effects which may be lawfully brought in.”). Border searches
25   tethered to these two purposes are considered “routine” and do not require any
26   suspicion of wrongdoing. United States v. Montoya de Hernandez, 473 U.S. 531, 538
27   (1985); see United States v. Flores-Montano, 541 U.S. 149, 153 (2004). The border
28   search exception for routine searches, however, is “narrow” and “does not mean … that
                                  13
        MOTION TO SUPPRESS –WARRANTLESS DETENTION AND SEARCHES
 Case 2:20-cr-00579-SVW Document 130 Filed 03/08/21 Page 21 of 32 Page ID #:871



1    at the border ‘anything goes.’” Cano, 934 F.3d at 1013 (quoting United States v.
2    Cotterman, 709 F.3d 952, 960 (2013) (en banc)).
3          The core limitation that narrows the border search doctrine is that it only applies
4    to routine searches. It does not give the government unfettered investigatory powers
5    that it would not enjoy elsewhere simply because a person of interest in an investigation
6    happens to travel across the border. The Ninth Circuit has identified two ways in which
7    a search conducted at the border may fall outside of the border search exception.
8          First, “any search conducted under an exception must be within the scope of the
9    exception.” Cano, 934 F.3d at 1011. The Ninth Circuit’s paradigmatic illustration of
10   the scope requirement was that while searching a container was generally covered by
11   the search incident to arrest exception, the search of a cell phone was insufficiently
12   tethered to “the justifications underlying the exception.” Id. (quoting Riley, 573 U.S. at
13   386 (2014)). Because the government’s purpose for searching the phone “‘would
14   represent a broadening’ of the exception’s foundational concern,” it did not fall within
15   the scope of the exception and a warrant was required. Id. (quoting Riley, 573 U.S. at
16   387-88).
17         Second, even if a search and seizure is otherwise within the scope of the
18   exception, it must be reasonable. Cotterman, 709 F.3d at 963. This reasonableness test
19   requires a “case-by-case analysis” of the totality of the circumstances. Id. at 963, 966.
20   “The reasonableness of a border detention is determined by analyzing all of the facts
21   together, ‘including the scope and duration of the deprivation,’” Phillips v. U.S.
22   Customs & Border Prot., No. 19-cv-6338 (SVW), 2020 WL 4118010, at *3 (C.D. Cal.
23   Mar. 9, 2020) (quoting Cotterman, 709 F.3d at 963), and their level of intrusiveness,
24   Cano, 934 F.3d at 1011.
25         The warrantless detention and searches in this case fail both prongs of this test.
26   First, detentions and searches executed for general law enforcement purposes are not
27   within the scope of the border search exception. Second, the lengthy detention during
28   which Ayvazyan and Terabelian were systematically isolated, denied access to counsel,
                                  14
        MOTION TO SUPPRESS –WARRANTLESS DETENTION AND SEARCHES
 Case 2:20-cr-00579-SVW Document 130 Filed 03/08/21 Page 22 of 32 Page ID #:872



1    repeatedly interrogated, and repeatedly searched exceeds that which is reasonable for a
2    border stop.
3                          a.      The Scope of the Border Search Exception Does Not
                                   Extend to Pretextual Detention and Warrantless Searches
4                                  for General Law Enforcement Purposes
5           The Ninth Circuit9 has recently summarized the scope requirement applicable to
6    border searches as a limitation “in two important ways.” First, “[a] border search must
7    be conducted to enforce importation laws, and not for general law enforcement
8    purposes.” Cano, 934 F.3d at 1013 (internal quotation marks and citations omitted) (“A
9    general search cannot be justified on the mere basis that it occurred at the border.”).
10   Second, a border search must be conducted by a person authorized under customs laws.
11   Id. The search in this case fails both limitations.
12          The search in this case was unlawful because it was conducted for “general law
13   enforcement purposes,” not “to enforce importation laws.” See id. (noting that photos
14   on a laptop may be “merchandise, … [b]ut border officials have no general authority to
15   search for crime” or evidence thereof). The border search doctrine does not protect “a
16   warrantless search for evidence of past or future … crimes” even when those crimes are
17   related to the border. Id. (vacating conviction for smuggling cocaine over border); see
18   also United States v. Magdirila, 962 F.3d 1152, 1157 (9th Cir. 2020) (“[A] search
19   conducted pursuant to a regulatory scheme is invalid if the officer’s sole purpose in
20   performing it is investigatory.”). Searches for evidence of alleged crimes unrelated to
21   the border obviously fall even farther outside of the border search doctrine and likewise
22
     9
23     During his interview of Terabelian, a CBP officer noted that they intended to evade Ninth Circuit
     law: “Some people think that we can’t [check their] phones. That’s a big misunderstanding. … you’re
24   from, what, the State of California? California has an understanding that it’s very difficult for an
     officer to go through someone's phone, which is true—in the state of California. But we are in a
25   different district. As far as searching through someone’s phone at the airport, you gotta assume it’s a
26   lot easier for us [here in Miami].” Ram Decl. Ex. 12 (DOJ_PROD_0000023808), at 35:55-36:50.
     Regardless of the CBP officer’s intent to evade the Ninth Circuit standard by stopping Terabelian and
27   Ayvazyan before they reached California, it is the Ninth Circuit that has laid out the relevant tests
     applicable to the Fourth Amendment.
28
                                   15
         MOTION TO SUPPRESS –WARRANTLESS DETENTION AND SEARCHES
 Case 2:20-cr-00579-SVW Document 130 Filed 03/08/21 Page 23 of 32 Page ID #:873



1    require a warrant. Thus in Cano, a random computer-generated referral to secondary
2    screening became unlawful when officers started “search[ing] for evidence of a crime”
3    instead of contraband in violation of importation laws “and thus exceeded the proper
4    scope of a border search.” 934 F.3d at 1016.10 In some cases, CBP officers do search
5    for “contraband whose importation is prohibited by law,” id. at 1017 (noting that “the
6    detection-of-contraband justification would rarely seem to apply to an electronic search
7    of a cell phone outside the context of child pornography”), but like Cano and despite
8    the government’s deceptive boilerplate forms about national security and contraband,
9    this is not such a case. In this case, there was never a random stop and never a search
10   for contraband “to enforce importation laws”; there was only a search for evidence of
11   PPP loan fraud and claims that doing so was in furtherance of national security
12   interests. That search exceeded the proper scope of a border search.
13          The Ninth Circuit has made clear that investigators are not free to exploit
14   administrative searches under a pretext in order to evade Fourth Amendment
15   requirements. In United States v. Orozco, law enforcement officers acting on a tip that
16   narcotics were being carried in a commercial truck used an administrative stop for
17   routine safety inspections as a pretext to investigate whether that particular truck was
18
     10
19      The prohibition on searches conducted for general law enforcement purposes does not render
     unconstitutional every search which a CBP official subjectively hopes will yield evidence of criminal
20   activity. See Cano, at 1008, 1016 n.9 (emphasizing that a search pursuant to a random computer
     referral did not become unconstitutional based on the searching agent’s subjective purpose “on its
21   own”). Instead, “to determine whether the search is invalid because of an impermissible purpose, we
22   ask whether the officer would have made the stop in the absence of the invalid purpose.” Perez Cruz
     v. Barr, 926 F.3d 1128, 1143 (9th Cir. 2019) (quoting United States v. Orozco, 858 F.3d 1204, 1213
23   (9th Cir. 2017)). Thus, an “inquiry into the subjective purpose of [an] agent making referrals to
     secondary inspection [is not mandated] unless there is some objective evidence supporting the charge
24   of pretext.” United States v. Barnett, 935 F2d 178, 181 (9th Cir. 1991) (emphasis added); United
     States v. Koshnevis, 979 F.2d 691, 694 (9th Cir. 1992) (same); see also Adlerstein v. U.S. Customs &
25   Border Prot., No. 19-cv-500, 2020 WL 5846600, at *15, 16 (D. Ariz. Oct. 1, 2020) (holding that
26   complaint successfully alleged that pretextual secondary inspections violated Fourth Amendment
     because detention was based on subjective investigatory or retaliatory intent, not probable cause).
27   Here, the search of Ayvazyan began, proceeded, and concluded as a search for evidence of alleged
     fraud untethered from customs laws and contraband. It was therefore unconstitutional from its
28   inception and even further outside of the realm of reasonableness than the facts in Cano.
                                    16
          MOTION TO SUPPRESS –WARRANTLESS DETENTION AND SEARCHES
 Case 2:20-cr-00579-SVW Document 130 Filed 03/08/21 Page 24 of 32 Page ID #:874



1    indeed carrying narcotics. 858 F.3d 1204, 1209 (9th Cir. 2017). The Ninth Circuit
2    ruled that, because the stop never would have happened but for the desire to investigate
3    unrelated criminal activity, any evidence located during that stop should be suppressed.
4    Id. at 1210; see also United States v. Johnson, 889 F.3d 1120, 1128 (9th Cir. 2018)
5    (holding that to qualify for inventory exception to Fourth Amendment warrant
6    requirement, “the purpose of such a search must be unrelated to criminal investigation).
7    The fact that the search was cloaked in the pretense of an administrative search did not
8    save it—the Ninth Circuit noted that “it could hardly be that a suspicion-less stop made
9    for reasons unrelated to the programmatic purpose of the scheme is valid simply
10   because it is undertaken by those charged with enforcing that scheme.” Orozco, 858
11   F.3d at 1212.
12         As the Ninth Circuit noted in United States v. Grey, the Orozco test and its
13   reasoning are “applicable to border searches” and several other exceptions. 959 F.3d
14   1166, 1180 (9th Cir. 2020). And this case mirrors Orozco: the government relied on
15   pretextual search that it would not otherwise have been able to conduct. The
16   investigation into the alleged PPP fraud began long before the search in Miami. Ram
17   Decl. Ex. 5. And when Ayvazyan and Terabelian were linked to an alert in APIS, it
18   was the FBI Agent based in Los Angeles—investigating the PPP fraud, with no link to
19   border security—who requested that Ayvazyan and Terabelian be detained so that the
20   alleged PPP fraud could be investigated. Ram Decl. Ex. 15. The CBP officers
21   detained, interrogated, and searched Ayvazyan for general law enforcement purposes,
22   not to enforce importation laws.
23         Setting aside the invalid purpose, the Miami search was also unconstitutional
24   because it was conducted under the authority and direction of the FBI, not CBP. The
25   scope of the border search doctrine includes CBP officers and “not general law
26   enforcement officers such as FBI agents” because “customs agents are not general
27   guardians of the public peace.” See Cano, 934 F.3d at 1013 (quoting United States v.
28   Diamond, 471 F.2d 771, 773 (9th Cir. 1973) (explaining the distinction between CBP
                                  17
        MOTION TO SUPPRESS –WARRANTLESS DETENTION AND SEARCHES
 Case 2:20-cr-00579-SVW Document 130 Filed 03/08/21 Page 25 of 32 Page ID #:875



1    officers and FBI agents)). The fact that Agent Palmerton sat in Los Angeles while CBP
2    officers executed his directives in Miami does not change the analysis. In United States
3    v. Soto-Soto, the Ninth Circuit found that an FBI Agent cannot use the border search
4    doctrine in furtherance of his authority to investigate stolen vehicles because he “acted
5    for general law enforcement purposes, not for enforcement of customs laws.” 598 F.2d
6    545, 549 (9th Cir. 1979). Six years later, the Ninth Circuit clarified that holding by
7    concluding that the relevant inquiry is not who “participat[es] in a search” but rather
8    whether the search is “executed under the authority and direction of those agencies
9    having jurisdiction in safeguarding the borders.” United States v. Alfonso, 759 F.2d
10   728, 735 (9th Cir. 1985) (emphasis added) (distinguishing the unlawful search in Soto-
11   Soto as being “conducted as part of a general law enforcement effort” directed by the
12   FBI from a lawful search in which CBP “enlist[ed] the aid” of FBI Agents in order to
13   “meet [CBP’s] needs” in protecting the border). Thus, while the Soto-Soto search was
14   unlawful because it was authorized and directed by the FBI, the search in Alfonso was
15   lawful because it was authorized and directed by CBP and the FBI was merely
16   deputized to assist.
17         The facts of the Miami search present the converse of Alfonso. The FBI—who is
18   constitutionally prohibited from performing a warrantless search for evidence of loan
19   fraud—directed CBP to detain Ayvazyan and Terabelian, interrogate them, and search
20   them. The FBI cannot circumvent the Fourth Amendment by deputizing CBP officers
21   to set aside their homeland security duties for a day and investigate an FBI loan fraud
22   matter through methods that would be prohibited if done directly by the FBI.
23                                         *     *      *
24         The government’s expansive view of its border search powers strikes at the very
25   heart of the Fourth Amendment. The Fourth Amendment analysis begins with the
26   premise that warrantless searches and seizures are per se unreasonable and that any
27   exceptions must be construed narrowly. Arizona v. Gant, 129 S. Ct. 1710, 1716 (2009)
28   (“Consistent with our precedent, our analysis begins, as it should in every case
                                  18
        MOTION TO SUPPRESS –WARRANTLESS DETENTION AND SEARCHES
 Case 2:20-cr-00579-SVW Document 130 Filed 03/08/21 Page 26 of 32 Page ID #:876



1    addressing the reasonableness of a warrantless search, with the basic rule that ‘searches
2    conducted outside the judicial process, without prior approval by judge or magistrate,
3    are per se unreasonable under the Fourth Amendment—subject only to a few
4    specifically established and well-delineated exceptions.’”). These exceptions are “well-
5    delineated” for a reason—when the government operates outside the bounds of the
6    Fourth Amendment, critical safeguards ensuring that no one is subjected to an
7    unreasonable search are lost. See United States v. Chadwick, 433 U.S. 1, 9 (1977)
8    (“The judicial warrant … provides the detached scrutiny of a neutral magistrate, which
9    is a more reliable safeguard against improper searches than the hurried judgment of a
10   law enforcement officer ‘engaged in the often competitive enterprise of ferreting out
11   crime.’”).
12         The government’s position would vastly expand what the Ninth Circuit has
13   repeatedly admonished is meant to be a “narrow exception.” FBI Agents have myriad
14   powers to gather evidence at their disposal, but warrantless border searches are not one
15   of them. Just because those other evidence-gathering methods are less convenient does
16   not justify exploitation of border search doctrine. Untethering a narrow exception from
17   its purpose to protect American borders would both violate the Fourth Amendment
18   rights of travelers like Ayvazyan and divert limited resources from protecting our
19   country from actual threats and undermine respect for the rule of law. Unconstitutional
20   shortcuts and end-runs around Constitutional rights can and should be deterred via
21   suppression.
22                      b.     The Warrantless Detention, Interrogations, and Searches
                               Were Unreasonable
23
           “The reasonableness of a border detention is determined by analyzing all of the
24
     facts together, ‘including the scope and duration of the deprivation.’” Phillips, 2020
25
     WL 4118010, at *3 (C.D. Cal. Mar. 9, 2020) (quoting Cotterman, 709 F.3d at 960). In
26
     this case the lengthy detention during which Ayvazyan and Terabelian were isolated
27
     and forbidden from speaking to each other, repeated interrogation sessions, and
28
                                  19
        MOTION TO SUPPRESS –WARRANTLESS DETENTION AND SEARCHES
 Case 2:20-cr-00579-SVW Document 130 Filed 03/08/21 Page 27 of 32 Page ID #:877



1    multiple cell phone searches for general law enforcement purposes rendered the Miami
2    search unreasonable.
3          Ayvazyan and Terabelian were detained and forbidden from speaking with each
4    other or a lawyer for over ten hours from just after 3:00 p.m. until their arrest at
5    approximately 1:40 a.m. They were interviewed over and over again in a location
6    chosen by CBP purportedly lacking the cameras present in other interview rooms.
7    They had their bags searched and re-searched and answered questions about relatives,
8    relationships, and finances. The search in this case was categorically “nonroutine” and
9    unreasonable.
10         As this Court observed in Phillips, there are not “hard-and-fast time limits” on
11   detention at the border. Id. (quoting Tabbaa v. Chertoff, 509 F.3d 89, 100 (2d Cir.
12   2007)). Instead, stops “lasting less than two hours” are typically not to be considered
13   arrests requiring heightened suspicion or cause, id. at *3, and courts rely on “common
14   sense and ordinary human experience” in determining whether a stop has stretched
15   beyond what “was to be expected at the border” to “an unexpected level of intrusion
16   into a person’s privacy, that by itself would render the searches non-routine.” Id. at *4
17   (quoting Tabbaa, 509 F.3d at 100-01). Thus, in Montoya de Hernandez, a sixteen-hour
18   detention was routine to accommodate the border interest of detecting alimentary canal
19   drug smuggling, see 473 U.S. at 543 (“alimentary canal smuggling cannot be detected
20   in the amount of time in which other illegal activity may be investigated through brief
21   Terry-type stops.”), and in Tabbaa, six hours was routine to accommodate the border
22   interest in preventing terrorists from entering the country, 509 F.3d at 100.
23         But where CBP held a passenger for “six to seven hours in an isolated area”
24   where he was not free to leave and was instead interrogated on issues “unrelated to
25   CBP’s routine functions,” this Court has correctly declined to conclude that the search
26   was routine as a matter of law and instead concluded that probable cause may have
27   been required. Phillips, 2020 WL 4118010, at *3, *5. The facts of this case go far
28   beyond the detention in Phillips. Ayvazyan and Terabelian were systematically
                                  20
        MOTION TO SUPPRESS –WARRANTLESS DETENTION AND SEARCHES
 Case 2:20-cr-00579-SVW Document 130 Filed 03/08/21 Page 28 of 32 Page ID #:878



1    isolated, searched three or more times, and interrogated three or more times—often by
2    an officer who refused to properly wear his mask in a small CBP interview room—over
3    the course of over ten hours. Each of these actions was “unrelated to CBP’s routine
4    functions” and was instead an effort to exploit the powers entrusted to CBP to execute
5    searches that would be unlawful if executed by the FBI. The duration and intrusion of
6    the search of Ayvazyan and Terabelian was therefore unreasonable and
7    unconstitutional.
8                 2.     The Consent Exception Does Not Apply
9          To “establish the validity of a consent to search, the government bears the heavy
10   burden of demonstrating that the consent was freely and voluntarily given.” United
11   States v. Reid, 226 F.3d 1020, 1026 (9th Cir. 2000) (quoting United States v. Chan-
12   Jimenez, 125 F.3d 1324, 1327 (9th Cir. 1997)). The government cannot meet that
13   “heavy burden” in this case. Based on CBP’s reports, we anticipate that the
14   government may argue that Ayvazyan’s constitutional rights were not violated as to the
15   search of his cell phone because he purportedly consented. After being detained for
16   hours, refused a lawyer, separated from his wife, subjected to other unconstitutional
17   searches and interrogation, and told he could not leave, Ayvazyan was told that officers
18   needed access to the phones in his bag to make sure that he did not have ties to any
19   known terrorists before he was released. Ayvazyan still nonetheless refused the
20   officers request for passcodes. Only after additional pressure tactics and Officer
21   Ramirez misrepresenting the purpose of the search, Ayvazyan provided the passcodes.
22         The determination of whether Ayvazyan’s consent was voluntary turns on “the
23   totality of all the circumstances,” including whether the person was in custody, whether
24   guns were drawn, whether a Miranda warning had been given, whether the person was
25   told that he had the right not to consent, whether the person was told that a search
26   warrant could be obtained. Id. “Although no one factor is determinative in the
27   equation, many of [the Ninth Circuit]’s decisions upholding consent as voluntary are
28   supported by at least several of the factors.” Id. at 126-27.
                                  21
        MOTION TO SUPPRESS –WARRANTLESS DETENTION AND SEARCHES
 Case 2:20-cr-00579-SVW Document 130 Filed 03/08/21 Page 29 of 32 Page ID #:879



1          Here, the most salient factors and a totality of the circumstances weigh heavily
2    against a finding of free and voluntary consent. He was in custody and had been in
3    custody for hours. He had been systematically separated from his wife and his requests
4    to speak with her had been denied. The government not only failed to issue a Miranda
5    warning but, to the contrary, told Ayvazyan that the government could detain him as
6    long as they wanted and that he could not have a lawyer. While this treatment is not
7    unprecedented, see Adlerstein, 2020 WL 5846600, at *2 (recounting allegations that
8    CBP officer similarly told detainee that she could be detained “indefinitely” and could
9    not speak with her lawyer because “there [were not] any charges yet”), it is
10   unreasonable and would place undue pressure on a detainee in Ayvazyan’s position, see
11   id. (describing how Adlerstein responded by becoming “increasingly concerned and
12   upset”).
13         Finally, the CBP officers repeatedly pressured Ayvazyan when he did not give
14   them the consent they wanted. After Ayvazyan told Officer Smith that he would not
15   provide passcodes to allow a cell phone search, Officer Smith told Ayvazyan that his
16   alternative was to leave the phones behind for administrative confiscation. Ayvazyan
17   Decl. ¶ 18. When that approach did not work, the CBP officers did not proceed with
18   administrative confiscation. Instead, they called in a second officer, Officer Ramirez,
19   who repeatedly pushed for the passcodes and deflected Ayvazyan’s requests for a
20   lawyer before giving him the passcodes. Id. ¶¶ 23-24. When Ayvazyan asked a
21   question, Officer Ramirez responded by lying: “When I asked why he needed the
22   codes, Officer Ramirez told me that it was for national security purposes and just to
23   confirm that I was not a terrorist. Officer Ramirez told me that if I called a lawyer, the
24   lawyer would tell me the same thing. Officer Ramirez told me that once they
25   confirmed he was not a terrorist, they would have me out in fifteen to twenty minutes.”
26   Id. ¶ 24. Under those circumstances, Ayvazyan was not voluntarily consenting to the
27   search that CBP performed.
28
                                  22
        MOTION TO SUPPRESS –WARRANTLESS DETENTION AND SEARCHES
 Case 2:20-cr-00579-SVW Document 130 Filed 03/08/21 Page 30 of 32 Page ID #:880



1           Although the totality of circumstances show that Ayvazyan’s consent was not
2    voluntary, the Court need not dwell on that question for long because Officer Ramirez
3    violated the bright-line rule not to misrepresent the purpose of the search. Where
4    consent is “acquired by affirmative or deliberate misrepresentation of the nature of the
5    government’s investigation,” the search is unreasonable under the Fourth Amendment.
6    United States v. Bosse, 898 F.2d 113, 115 (9th Cir. 1990); accord United States v.
7    Phillips, 497 F.2d 1131, 1135 n.4 (9th Cir. 1974) (“To be valid, a consent must be
8    intelligently and knowingly given. Before a person can be deemed to have ‘knowingly’
9    consented, he must be aware of the purpose for which the agent is seeking entry.”).
10   Here, the government told Ayvazyan that the purpose of their search was to protect
11   national security by clearing him of any ties to known terrorists—that was a lie.11 The
12   search had nothing to do with terrorism or national security; instead, the officers were
13   searching for evidence of alleged PPP loan fraud. Bosse presented similar facts—in
14   that case, a law enforcement officer gained admission to the defendant’s home by
15   claiming that he was assisting with a state licensing inspection, but in reality, was
16   investigating the defendant for firearms violations and preparing to arrest him. Id. The
17   Ninth Circuit deemed this a “ruse entry” and ruled that the entry into the defendant’s
18   home based on this entry was illegal and remanded the case to the district court to
19   decide the scope of suppression. Id. at 115-16. Suppression is appropriate here just as
20   it was in Bosse.12
21
22
23   11
       Indeed, several hours later when the government turned on the cameras and began recording again,
24   Ayvazyan alluded to this limited purpose asking “What do[] credit cards have to do with [the] national
     security [purpose] that Ramirez is talking about?” Ram Decl. Ex. 13 (DOJ_PROD_0000023810), at
25   39:40-40:00.
     12
26      The pretextual stop, totality of the circumstances, and Bosse preclude reliance on any purported
     consent. Even if it were valid, however, any consent would be limited in scope to communications
27   related to terrorism. Where limited consent is given for the search, the scope of that search is limited
     by the scope of the consent granted. Florida v. Jimeno, 500 U.S. 248, 251 (1991). None of the
28   relevant evidence related to terrorism and therefore suppression would still be proper.
                                    23
          MOTION TO SUPPRESS –WARRANTLESS DETENTION AND SEARCHES
 Case 2:20-cr-00579-SVW Document 130 Filed 03/08/21 Page 31 of 32 Page ID #:881



1           C.    The Direct and Indirect Products of the Unconstitutional Detention
2                 and Searches Should Be Suppressed

3           The Fourth Amendment does not allow law enforcement to deputize others to
4    execute searches they themselves are forbidden from performing. The government
5    attempted to evade the Fourth Amendment by exploiting CBP’s obligations to prevent
6    terrorism and protect national security. That attempted end-run merits suppression.
7           Suppression extends to both the “indirect” and “direct” products of unlawful
8    searches. Wong Sun v. United States, 371 U.S. 471, 484 (1963). “The essence of a
9    provision forbidding the acquisition of evidence in a certain way is that not merely
10   evidence so acquired shall not be used before the Court but that it shall not be used at
11   all.” Id. at 485 (quoting Silverthorne Lumber Co. v. United States, 251 U.S. 385, 392
12   (1920)).
13          The direct products of the government’s unlawful search of Ayvazyan were the
14   evidence and statements obtained on October 19-20, 2020. Two weeks later, on
15   November 3, 2020, the government used that tainted evidence to obtain search warrants
16   for seven homes associated with this case. The government’s affidavit rested squarely
17   upon the tainted evidence. Indeed, after three paragraphs summarizing the alleged
18   crimes, the first pieces of evidence cited in the “SUMMARY OF PROBABLE
19   CAUSE” are the fruits of the government’s unlawful search on October 19-20, 2020.
20   Affidavit ¶ 19, In re Search of [Redacted], Tarzana, CA 91356, No. 2:20-mj-5282, Dkt.
21   1 (C.D. Cal. Nov. 3, 2020). The products of those search warrants are therefore fruit of
22   the poisonous tree and should be suppressed along with the direct products of the
23   government’s unlawful search.
24
     IV.    CONCLUSION
25
            For the foregoing reasons, Ayvazyan respectfully requests that this Court
26
     suppress the evidence collected during his unlawful detention, interrogation, and search
27
     on October 19-20, 2020, and the direct and indirect fruits of that tainted evidence.
28
                                     24
           MOTION TO SUPPRESS –WARRANTLESS DETENTION AND SEARCHES
 Case 2:20-cr-00579-SVW Document 130 Filed 03/08/21 Page 32 of 32 Page ID #:882



1        Dated: March 8, 2021               Respectfully submitted,
2
                                            STEPTOE & JOHNSON LLP
3
4                                           /s/ Ashwin J. Ram
                                            Ashwin J. Ram (SBN 227513)
5                                           aram@steptoe.com
6                                           Michael A. Keough (SBN 327037)
                                            mkeough@steptoe.com
7                                           Nicholas P. Silverman (pro hac vice)
8                                           aram@steptoe.com
                                            STEPTOE & JOHNSON LLP
9                                           633 West Fifth Street, Suite 1900
10                                          Los Angeles, CA 90071
                                            Telephone: (213) 439-9400
11                                          Facsimile: (213) 439-9599
12
                                            Counsel for Defendant Richard Ayvazyan
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                 25
       MOTION TO SUPPRESS –WARRANTLESS DETENTION AND SEARCHES
